United States District Court

NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

FRANK EDWIN PATE

§
§
Vv. § CIVIL ACTION NO, 3:19-CV-0735-S-BT
KIMBERLY PRIEST JOHNSON et al.

The United States Magistrate Judge made findings, conclusions and a recommendation in
this case. No objections were filed. The District Court reviewed the proposed findings,
conclusions and recommendation for plain error. Finding none, the Court accepts the Findings,
Conclusions and Recommendation of the United States Magistrate Judge and hereby denies
Plaintiff's motion to reinstate this case. See ECF No. 17.

SO ORDERED.

SIGNED January 3 ¢?2020.

a

UNITED STATES DISTRICT JUDGE

 

 
